DETAILED ACTION
This action is in response to communication filed on 1/7/2021.
 	Claims 1-21 and 23-24 are pending.
Claims 1 and 11 have been amended.
	Claims 23-24 have been added.
Claims 22 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 1/7/2021, with respect to the rejection(s) of claim(s) 1, 11, and 21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Collinge et al. (US 2015/0213075) in view of Meylan et al. (US 2013/0279385).

Claim Rejections - 35 USC § 112
	The rejection presented in the previous Office Action is withdrawn in view of response filed on 1/7/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9 and 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collinge et al. (US 2015/0213075) in view of Meylan et al. (US 2013/0279385).

Regarding claim 1, Collinge discloses a method for handling network connections in a server, the method comprising: 
creating a network socket for a network connection in a first memory (see Collinge; [0011]; FIG. 1A connection entry 112 is created in primary table 110); 
storing state information for the network socket in a first memory (see Collinge; [0025]; primary connection table 110 and secondary connection table 120 use connection table entries 112 and 122 that describe an associated connection including state information)
monitoring the network connection for activity (see Collinge; [0011]; offloading is based on last use); 
determining that there is no activity on the network connection for a time period threshold (see Collinge; [0033]; one specific implementation, which is shown in block 710, employs a least recently used (LRU) rule to identify connections that have been inactive for a long time. In particular, block 710 creates a list of connections that were last used before some time T. A block 720 can then alter or order the list according to rules that may exclude some entries from being offloaded or prioritize the old entries 112 according to which connections have the greatest need to be kept in primary connection table 110); and 
after determining that there is no activity on the network connection for the time period threshold, storing the state information for the network socket in a second memory (see Collinge; [0034]; block 730 can then offload one or more entries 112 having the low priority for being kept in primary connection table 110. Each offloaded entry 112 fills an entry 122 in secondary connection table 120 with information based on the information associated with offloaded entry 112).
However, the prior art does not explicitly disclose wherein the timer period threshold is adjustable.
Meylan in the field of the same endeavor discloses techniques for managing a radio connection between a mobile device and a base station of a radio access network.  In particular, Meylan teaches the following: 
wherein the timer period threshold is adjustable (see Meylan; [0064]; the traffic detection module 430 may identify different types of traffic bursts and may trigger different inactivity timers based on different types of traffic bursts).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Meylan in order to incorporate techniques for managing a radio connection between a mobile device and a base station of a radio access network.  One would have been motivated because Meylan teaches would optimize the use of system resources by efficiently managing socket connection resources (see Meylan; [0004]).  

Regarding claim 2, Collinge-Meylan discloses the method of claim 1, further comprising: 
storing the state information associated with the network socket in the second memory when an inactivity timer reaches a predetermined threshold (see Collinge; [0033]; a least recently used (LRU) rule to identify connections that have been inactive for a long time before moving entry to the secondary table). 

Regarding claim 3, Collinge-Meylan discloses the method of claim 1, further comprising: 
storing the state information associated with the network socket in the second memory when an inactivity timer reaches a first predetermined threshold (see Collinge; [0033]; a least recently used (LRU) rule to identify connections that have been inactive for a long time before moving entry to the secondary table) and when an amount of free space in the first memory reaches a second predetermined threshold (see Collinge; [0030]; when there is no available space in primary connection table 110, process 650 can execute a reaping process 700 to free space in the primary connection table 110 by moving one or more primary connection table entries 112 to secondary connection table 120, thereby creating one or more secondary connection table entries 122, before block 654 creates the new entry 112 in primary connection table 110 for the new connection). 

Regarding claim 5, Collinge-Meylan discloses the method of claim 1, further comprising: 
creating a unique identification associated with the network socket by generating a hash value based on a five tuple of the network connection (see Collinge; [0021]; a value of key 230 for a connection may be assigned based on a 5 -tuple, e.g., source IP address, destination IP address, source port, destination port, and protocol, for that connection); and 
storing the hash value in a lookup table in the first memory (see Collinge; [0023]; primary connection table 110 uses a hash table 310 for lookup of entries 112, and secondary connection table uses another database lookup mechanism 320 for lookup of entries 122). 

Regarding claim 6, Collinge-Meylan discloses the method of claim 5, further comprising: 
removing the state information from the first memory after both storing the state information in the second memory and storing the hash value in the lookup table in the primary memory (see Collinge; [0030]; when there is no available space in primary connection table 110, process 650 can execute a reaping process 700 to free space in the primary connection table 110 by moving one or more primary connection table entries 112 to secondary connection table 120, thereby creating one or more secondary connection table entries 122, before block 654 creates the new entry 112 in primary connection table 110 for the new connection). 

Regarding claim 7, Collinge-Meylan discloses the method of claim 1, wherein the first memory is random access memory and the second memory is non-volatile memory (see Collinge; [0015-0016]; memory 104 may be RAM and storage 106, which stores secondary connection table 120, can be any type of data storage that is accessible to network device 100 and does not need to be in the address space of processor 102. In one implementation, storage 106 is a hard disk drive or RAID that is connected to or part of network device 100). 

Regarding claim 8, Collinge-Meylan discloses the method of claim 1, further comprising: 
retrieving the state information associated with the network socket from the second memory when there is activity on the network connection to re-establish the network socket in the first memory (see Collinge; [0011]; if an offloaded connection attempts to establish communications, network device 100 can query secondary connection table 120, retrieve an entry 122 with status information associated with the connection, and re-establish an appropriate entry 112 in primary connection table 110)

Regarding claim 9, Collinge-Meylan discloses the method of claim 8, further comprising: 
generating, for each packet entering the server, a hash based on a five tuple of the packet (see Collinge; [0021]; a value of key 230 for a connection may be assigned based on a 5-tuple); 
determining whether the hash of the packet matches a hash value stored in the lookup table  (see Collinge; [0029]; searching for key in primary table 624 or secondary table 628); 
if so, using state information stored in the second memory to re-establish the network socket (see Collinge; [0029]; process packet 640); and 
if not, creating a new network socket to handle the packet (see Collinge; [0030]; create new connection 654). 

Regarding claim(s) 11-13 and 15-19, do(es) not teach or further define over the limitation in claim(s) 1-3 and 5-9 respectively.  Therefore claim(s) 11-13 and 15-19 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-3 and 5-9 respectively.

Regarding claim(s) 21, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 21 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 respectively.
	Furthermore, the limitation the adjustable predetermined period of time is set based on one or more of: traffic type, configuration, traffic pattern, or memory pressure is disclosed by Meylan (see [0064]; the traffic detection module 430 may identify different types of traffic bursts and may trigger different inactivity timers based on different types of traffic bursts).	


Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collinge et al. (US 2015/0213075) in view of Kashyap (US 2009/0157882) in view of Sabaa et al. (US 2014/0115182).

Regarding claim 4, Collinge-Meylan discloses the i method of claim 1, wherein the state information includes a source port, a destination port, connection established information (see Collinge; [0021]; a value of key 230 for a connection may be assigned based on a 5-tuple, e.g., source IP address, destination IP address, source port, destination port, and protocol, for that connection). 
	However, the prior art does not explicitly disclose wherein the state information includes a memory window size.
	Sabaa in the field of the same endeavor discloses techniques for providing a gateway between a block storage network and a file-oriented network.  In particular, Sabaa teaches the following:
a memory window size (see Sabaa; [0117]; although a 48 byte window is used in at least some of the embodiments described, other window sizes may be used and all such window sizes are contemplated by the present disclosure).
Therefore, it would have been obvious t a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Sabaa in order to incorporate techniques for providing a gateway between a block storage network and a file-oriented network.  One would have been motivated because it would be desirable to reduce the expenses and operational requirements of maintaining disaster recovery storage (see Sabaa; [0012]).

Regarding claim 10, Collinge-Meylan-Sabaa discloses the method of claim 8, further comprising: 
performing a de-multiplexing procedure for each packet entering the server (see Mohr; [0176]; the write is directed to the matching entry (e.g., via a de-multiplexer connected to the data inputs of the hash RAM); 
if a network socket is found for a specific connection identifier associated with a packet determined from the de-multiplexing procedure, then use the network socket to process the packet (see Collinge; [0030]; block 640 can process the packet in a conventional manner according to the purpose of network device 100); 
if no network socket is found for the specific connection identifier, then performing the following steps: 
generating a hash for a packet based on a five tuple of the packet  (see Collinge; [0021]; a value of key 230 for a connection may be assigned based on a 5-tuple); 
determining whether the hash of the packet matches a hash value stored in the lookup table (see Collinge; [0029]; searching for key in primary table 624 or secondary table 628); 
if so, using state information stored in the second memory to re-establish the network socket (see Collinge; [0029]; process packet 640); and 
if not, creating a new network socket to handle the packet (see Collinge; [0030]; create new connection 654). 

Regarding claim(s) 14 and 20, do(es) not teach or further define over the limitation in claim(s) 4 and 10 respectively.  Therefore claim(s) 14 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 4 and 10 respectively.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collinge et al. (US 2015/0213075) in view of Meylan et al. (US 2013/0279385) in view of Bernhard et al. (US 2012/0179882).

Regarding claim 23, Collinge-Meylan discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, the method comprising: 
determining that an amount of free space in the first memory reaches a predetermined threshold amount; and 
lowering the time period threshold.
Bernhard in the field of the same endeavor discloses techniques for selecting one or more applications running in a data processing system to reduce memory usage according to information received from the applications.  In particular, Bernhard teaches the following:
determining that an amount of free space in the first memory reaches a predetermined threshold amount (see Bernhard; [0055]; if a status of memory usage indicates lack of available memory, the processing logic of process 400 may, at block 409, select one or more applications to reduce the memory usage according to capabilities received from these applications); and 
lowering the time period threshold (see Bernhard; [0056]; the waiting period may be dynamically adjusted according to a policy. For example, the processing logic of process 400 may more aggressively bring up available memory in the system by decreasing the waiting period).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Bernhard in order to incorporate techniques for selecting one or more applications running in a data processing system to reduce memory usage according to information received from the applications.  One would have been motivated because existing memory management approaches are not capable of leveraging application specific memory management operations to utilize limited memory capacity in a distributive, effective and intelligent manner (see Bernhard; [0004]).

Regarding claim(s) 24, do(es) not teach or further define over the limitation in claim(s) 23 respectively.  Therefore claim(s) 24 is/are rejected for the same rationale of rejection as set forth in claim(s) 23.


Conclusion
For the reason above, claims 1-21 and 23-24 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456